44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.A & J CARTAGE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 93-1271.
United States Court of Appeals, District of Columbia Circuit.
Dec. 2, 1994.

Before:  EDWARDS, Chief Judge, GINSBURG, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on petition for review and cross-application for enforcement of the decision and order of the National Labor Relations Board ("NLRB"), and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).  There was substantial evidence to justify the NLRB's decision that A & J Cartage, Inc. violated Section 8(a)(5) and (1) of the National Labor Relations Act, 29 U.S.C. Sec. 158(a)(5) and (1) (1988), by refusing to engage in collective bargaining with the International Union of Operating Engineers, Local 139, AFL-CIO ("Union").  Essentially for the reasons stated by the NLRB, we deny the petition for review and grant the cross-application for enforcement, requiring A & J Cartage, Inc. to bargain with the Union as the exclusive representative of the employees in the designated bargaining unit.


2
ORDERED and ADJUDGED that the petition for review is denied and the cross-application for enforcement is granted.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.